 1   THIERMAN BUCK, LLP
     Mark R. Thierman, Esq., Bar No. 8285
 2   Joshua D. Buck, Esq., Bar No. 12187
     Leah L. Jones, Esq., Bar No. .13161
 3
     7287 Lakeside Drive
 4   Reno, Nevada 89511
     Tel. (775) 284-1500
 5   Fax (775) 703-5027
     josh@thiermanbuck.com
 6   mark@thiermanbuck.com
     leah@thiermanbuck.com
 7

 8   Attorneys for Plaintiffs Yousif and Walker

 9   DLA PIPER LLP
     Mary C. Dollarhide, admitted pro hac vice
10   4365 Executive Drive, Suite 1100
     San Diego, CA 82121
11   Tel, (858) 677-1429
     Fax (858) 638-5119
12   Mary.dollarhide@us.dlapiper.com

13   OGLETREE, DEAKINS, NASH, SMOAK, &
     STEWART, PC.
14   Molly M. Rezac, Nev. Bar No. 7435
     50 West Liberty Street, Suite 920
15   Reno, Nevada 89501
     Tel. (775) 440-2372
16   Fax (775) 440-2376
     molly.rezac@ogletreedeakins.com
17
     Attorneys for Defendant The Venetian Casino Resort, LLC
18

19
                                 UNITED STATES DISTRICT COURT
20
                                        DISTRICT OF NEVADA
21
     MUSTAFA YOUSIF and SHARONE WALKER )                  CASE NO. 2:16-cv-02941-RFB-NJK
22   on behalf of themselves and all others similarly )
     situated,                                        )   STIPULATION AND [PROPOSED]
23                                                    )   ORDER ON REVISED BRIEFING
                                Plaintiffs,           )   SCHEDULE ON PLAINTIFFS’
24                                                        MOTION FOR PROTECTIVE ORDER
                                                      )
             v.
25                                                    )
     THE VENETIAN CASINO RESORT, LLC;                 )
26   LAS VEGAS SANDS, CORP and DOES 1                 )
     through 50, inclusive,                           )
27                                                    )
                                Defendants.           )
28                                                    )

                                               1
                STIPULATION AND [PROPOSED] ORDER ON REVISED BRIEFING SCHEDULING
 1

 2             Pursuant to this Court’s Order granting the Parties’ Stipulation and Order setting the

 3   briefing schedule for Plaintiffs’ Motion for Protective Order (ECF No. 155) Plaintiffs timely but

 4   inadvertently filed an over-long brief. (ECF No. 159). The Honorable Magistrate Judge Koppe

 5   struck Plaintiffs’ Motion for failure to comply with Local Rule 7-3. (ECF NO. 160).

 6             Having met and conferred, the Parties now jointly request that the Court approve a revised

 7   briefing schedule in order for Plaintiffs to refile their Motion for Protective Order pursuant to the

 8   following briefing schedule, and with respect to the Parties’ ongoing discovery dispute and

 9   Plaintiffs’ previously filed motion for protective order:

10            February 27, 2020 or as soon as the Court grants the Parties request: Plaintiffs to re-

11             file protective order motion related to opt-in discovery propounded on conditionally

12             certified 216(b) collective. The original due date was February 21, 2020.

13            Not later than 30 days after the re-filing of Plaintiffs’ motion for protective order:

14             Defendant to respond to re-filed motion for protective order. The original due date was

15             March 20, 2020.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   // /

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                   2
                JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULING
 1         Not later than 14 days after the filing of Defendant’s opposition to motion for
 2          protective order: Plaintiffs to file reply on motion for protective order. The original due

 3          date was April 3, 2020.

 4

 5          This Stipulation is made in good faith and not for the purposes of undue burden or delay.

 6   IT IS SO STIPULATED:

 7
      Dated this 26th day of February, 2020.            Dated this 26th day of February, 2020.
 8    THIERMAN BUCK, LLP                                DLA PIPER LLP

 9    /s/ Leah L. Jones                                 /s/ Mary C. Dollarhide
      Mark R. Thierman, Esq., Bar No. 8285              Mary C. Dollarhide, admitted pro hac vice
10                                                      4365 Executive Drive, Suite 1100
      Joshua D. Buck, Esq., Bar No. 12187
      Leah L. Jones, Esq., Bar No. .13161               San Diego, CA 82121
11
      7287 Lakeside Drive
12    Reno, Nevada 89511                                OGLETREE, DEAKINS, NASH, SMOAK, &
                                                        STEWART, P.C.
13    Attorneys for Plaintiffs
                                                        /s/ Molly M. Rezac
14                                                      Molly M. Rezac, Nev. Bar No. 7435
                                                        50 West Liberty Street, Suite 920
15                                                      Reno, Nevada 89501
16                                                      Attorneys for Defendant
17

18                                                ORDER

19          IT IS HEREBY ORDERED that the Parties’ Revised Stipulation and Briefing Schedule

20   on Plaintiffs’ motion for protective order is GRANTED.

21          IT IS FURTHER ORDERED that the Parties will submit a Joint Status Report and

22   Proposed Briefing Schedule no later than 14 days following final resolution of Plaintiffs’ motion

23   for protective order.

24          IT IS SO ORDERED:
                                           ________________________________
                                               ______________________________________
25
                                           RICHARD
                                               UNITEDF. STATES
                                                        BOULWARE,     II COURT JUDGE
                                                               DISTRICT
26                                         UNITED STATES DISTRICT JUDGE
                                                DATED:                             , 2020
27                                          DATED this 27th day of February, 2020.

28

                                                 3
              JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULING
